Citation Nr: 0405944	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
with X-ray evidence of degenerative disc disease, status 
post-operative fusion, currently rated as 20 percent 
disabling, from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision rendered by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran had a Travel Board hearing with the undersigned 
Judge at the RO in April 2003.  

During his April 2003 hearing, the veteran submitted a claim 
for entitlement to service connection for depression on a 
direct basis or as secondary to his service-connected back 
disability.  This claim is referred to the RO for proper 
adjudication. 


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that during the pendency of the veteran's 
appeal, the criteria for lumbar disabilities were revised.  
The veteran's lumbar disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5293.  See 38 
C.F.R. Part 4 § 4.71a, Diagnostic Codes 5010-5293 (2003).  
The criteria regarding the evaluation of intervertebral disc 
syndrome were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Schedule for rating 
disabilities of the spine was again revised effective 
September 26, 2003, including the criteria for evaluation of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  The RO has neither notified the veteran of 
revised rating criteria nor adjudicated the veteran's claim 
pursuant to the recently revised criteria for evaluating 
disabilities of the spine.  In the Board's opinion, the 
veteran could be prejudiced as a result of the Board deciding 
the claim under the new criteria before the RO has done so.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board also notes that the veteran last had a VA 
examination in July 2001.  At his hearing in April 2003, he 
testified that his back disability had become worse since 
then.  The Board also notes that the rating criteria have 
also been amended since the last examination.  Therefore, the 
Board finds that a current examination is necessary to 
determine the appropriate evaluation for the veteran's lumbar 
disability.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should obtain treatment 
records for the veteran's service-
connected lumbar disability from the VA 
clinic in Raleigh, North Carolina, for 
the period of June 2002 to the present.

3.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected lumbar disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar disability.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The claims 
folder should be made available to the 
examiner.  

4.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for 
spondylolisthesis with X-ray evidence of 
degenerative disc disease, status post-
operative fusion to include consideration 
of the old and amended versions of the 
Schedule for rating disabilities of the 
spine under 38 C.F.R. § 4.71a, effective 
from September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003).  

5.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since July 2002 as well as the 
substantive changes effective from 
September 26, 2003 in 38 C.F.R. Part 4 
§ 4.71a pertaining to evaluation of back 
disabilities.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




